The death of the plaintiff's intestate occurred prior to the act of 1897 (inadvertently printed among the Private Laws of that year, chapter 56), which provides that in actions against railroad companies for death or injuries sustained by an employee, the negligence of a fellow-servant shall not be a defense, therefore the doctrine in force prior to that statute applies. Rittenhouse v. R. R., 120 N.C. 544. *Page 213 
The court charged the jury that if they found that "the death was caused by the negligence of the section master in not providing the road with sound ties," to answer the second issue "Yes." That issue was, "Was the injury and death of the plaintiff's intestate caused by the negligence of a fellow-servant?" This instruction was specifically excepted to and is clearly erroneous. It is the duty of the master, the corporation, to furnish a safe roadbed. It is not within the scope of the duty, or the powers of the section master to provide crossties. The plaintiff's intestate (a brakeman) and the section master were, as held in Wrightv. R. R., 122 N.C. 852, and in Rittenhouse's case, supra, fellow-servants within the scope of their duties. In the latter case there was a defect in the roadway, by a spike projecting too high, and this was the negligence of the track foreman of the street railway, and it was held that being the fellow-servant of the motorman, the latter could not recover for an injury caused by the negligence of such fellow-servant. But the failure to provide a safe roadbed, or material for it, such as sound ties, or good rails and the like, is the negligence of the corporation (282) and not of the section master. Indeed, when this case was here before (122 N.C. 959), the Court said: "If the defendant, by having proper appliances (air brakes) and a good roadbed, could have avoided the injury to the intestate, it is liable." That it is the negligence of the master not to have a safe roadbed, and that this duty cannot be shifted off on a subordinate, as the fellow-servant of an employee, who is injured or killed, is almost universally recognized. Chesson v. Lumber Co.,118 N.C. 59; R. R. v. Daniels, 152 U.S. (at p. 688); Hough v. R. R.,100 U.S. 213, 218; Patton v. Ry. Co., 82 Fed. Rep., 979; Lewis v. R. Co.,59 Mo., 495; McKinney Fellow-Servants, sec. 29, citing many cases, and 1 Shear.  Red. Neg., sec. 197 (5 Ed.), and numerous cases cited in note 12. Indeed, the proposition requires no citation of authority.Pleasants v. R. R., 121 N.C. 492, instead of being an authority for the defendant, clearly concedes (p. 496) that it was the duty of the railway company to keep its roadbed in safe condition, and that it could not delegate this duty to a servant so as to exempt the company from liability to an employee for injury caused by a defective roadway.
It is true that on the first issue, "Was the injury and death of plaintiff's intestate caused by the negligence of the defendant?" The court charged the jury: "If they found it was caused by reason of a defective roadbed, or of the crossties being defective or rotten, they should answer the first issue `Yes,'" but added, "this is subject to instructions on second issue," and on the second issue he instructed the jury erroneously, as above pointed out, that they might find that "the failure to provide crossties was the fault of a fellow-servant," a section master. These *Page 214 
(283) instructions are contradictory, and if the jury took the latter view as law, they necessarily would find, as they did on the first issue, that the railroad company was not guilty of negligence.
Error.
Cited: Hancock v. R. R., 124 N.C. 225; Marcom v. R. R., 126 N.C. 204;Wright v. R. R., 128 N.C. 79; Coley v. R. R., 129 N.C. 409; Orr v.Tel. Co., 132 N.C. 692.